C. E. R. Howard and Gladys A. Howard v. Commissioner.Howard v. CommissionerDocket No. 3701-69 SC.United States Tax CourtT.C. Memo 1969-277; 1969 Tax Ct. Memo LEXIS 17; 28 T.C.M. (CCH) 1435; T.C.M. (RIA) 69277; December 18, 1969, Filed Calvin M. Howard, 531 Currie Way, Birmingham, Ala., for the petitioners. Robert G. Faircloth, for the respondent.  QUEALYMemorandum Findings of Fact and Opinion QUEALY, Judge: Respondent determined a deficiency in petitioner's income tax for the taxable year 1967 in the amount of $142.00. The deficiency arises solely from the disagreement of the parties as to the amount of a casualty loss allowable under section 165 (a), I.R.C. 1954. Findings of Fact Some of the facts have been stipulated, and these facts are so found. Petitioners are husband and wife. They are residents of Birmingham, Alabama, and they filed their Federal income tax return for the calendar year 1967 with the district director of internal*18  revenue at Birmingham. During 1967 a tornado struck in West Birmingham damaging residential property owned by the petitioners. An American elm and pecan tree were destroyed. Masonry and some of the supporting piers of the foundation of the residence were damaged. A hot water heater was damaged and had to be replaced. Four lawn chairs and two chaise lounges were also damaged. The yard was strewn with tree trunks and the broken limbs of trees. Opinion Respondent disallowed the claimed casualty loss of $850. The petitioners now contend that the uncompensated casualty loss amounted to $2,272. The amount of the casualty loss in the instant case is the difference between the value of the real property, including fixtures, 1436 immediately preceding the casualty and the value after the casualty, plus the loss on the account of personal property destroyed by the tornado. See Donald G. Graham, 35 T.C. 273">35 T.C. 273 (1960); example (1) of section 1.165-7(b)(3) of the regulations. The question is one of fact.  Donald G. Graham, supra. After a review of the testimony, photographs of the damage, and all other relevant factors presented in the record, we find that the*19  tornado resulted in a casualty loss for all the items enumerated herein at $1,700. Decision will be entered under Rule 50.